Citation Nr: 1016524	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  95-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) pursuant to Chapter 35 of Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the son of a Veteran who served on active 
duty from August 1958 to June 1961.  The appellant also had 
active service from June 1979 to June 1987 and he 
subsequently served as a member of the Selected Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a Joint Motion for Remand and by order of 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") on August 26, 2009, which vacated 
a December 2007 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
March 1991 rating decision by the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant testified at a Board hearing before a person who is 
unavailable to participate in the decision; however, he 
waived his right to an additional hearing.  A copy of the 
transcript of the August 1996 hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2009 order the Court found the Board erred in 
failing to discuss the applicability of 38 C.F.R. § 21.4022 
and 38 C.F.R. § 21.4131(d)(1)(ii) in the context of whether 
the appellant was entitled to Chapter 35 benefits for his 
education prior to December 1990.  The Board also notes that 
the record shows the appellant was receiving education 
benefits based upon his own service eligibility prior to 
December 1990, but that his complete VA education file is not 
associated with the available record.  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to associate the appellant's complete 
VA education file with the present 
record for education benefits based 
upon the appellant's eligibility as a 
dependent child of the Veteran prior to 
December 1990.

2.  The appellant should be notified of 
the evidence necessary to substantiate 
his claim in the context of whether he 
was entitled to Chapter 35 benefits for 
his education prior to December 1990 
under 38 C.F.R. § 21.4022 and 38 C.F.R. 
§ 21.4131(d)(1)(ii).

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
appellant and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


